COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                   §
 BILAL MUHAMMAD,                                                     No. 08-18-00125-CR
                                                   §
                                Appellant,                              Appeal from the
                                                   §
 v.                                                                 168th District Court of
                                                   §
 THE STATE OF TEXAS,                                               of El Paso County, Texas
                                                   §
                                 Appellee.                           (TC# 20160D01015)
                                                   §

                                   MEMORANDUM OPINION

       Bilal Muhammad, pro se, is attempting to appeal from an interlocutory order denying his

motion to recuse or disqualify the trial court.        Finding that the order is not subject to an

interlocutory appeal, we dismiss the appeal for lack of jurisdiction.

       On June 14, 2018, the Honorable Stephen B. Ables signed an interlocutory order denying

Appellant’s motion to recuse the judge of the trial court. The Clerk of the Court sent Appellant a

letter informing him of the Court’s intent to dismiss the appeal for lack of jurisdiction. Appellant

filed a written response to the Court’s inquiry asserting that his motion raised grounds for both

recusal and disqualification of the trial judge.

       An order denying a motion to recuse “may be reviewed only for abuse of discretion on

appeal from the final judgment.” TEX.R.CIV.P. 18a(j)(1). A final judgment has not been entered

in the case below. To the extent Appellant is attempting to appeal the denial of his motion to
recuse the trial judge, we lack jurisdiction of the interlocutory appeal. Appellant asserts that his

motion to recuse also included grounds for disqualification of the trial judge. An order granting

or denying a motion to disqualify may be reviewed by mandamus and “may be appealed in

accordance with other law.” TEX.R.CIV.P. 18a(j)(2). There is no “other law” allowing an

interlocutory appeal of an order denying a motion to disqualify in a criminal case. Cf. Tijerina v.

Conde, No. 13-16-00212-CV, 2016 WL 2968203, at *1 (Tex.App.--Corpus Christi-Edinburg May

19, 2016, no pet.)(mem. op.)(dismissing the interlocutory appeal because no law provides for an

interlocutory appeal of the order denying a motion to disqualify); Gore v. Gore, No. 05-13-01025-

CV, 2014 WL 1018650, at *1 (Tex.App.--Dallas Mar. 17, 2014, no pet.)(mem. op.)(same).

Therefore, the denial of the motion to disqualify may be reviewed by mandamus or on appeal from

the final judgment rendered in the case. We dismiss the appeal for lack of jurisdiction.



                                              GINA M. PALAFOX, Justice
August 8, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               -2-